DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/15/22 has been entered.  Claims 1-3 and 9-11 remain pending in the application, Claims 4-8 have been canceled, and no new claims were added. The examiner appreciates applicant taking the time to specifically point to support for amendments in the specification and claims. 

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. Applicant argues that there is no mention in Takada of either component of the element being an “inorganic element” or being an “inorganic element made of different materials” as required by independent claim 1.  However, as applicant points out in the argument, the main body 21 is made of glass, sapphire, or quartz, which are inorganic, and Takada teaches the lattice or irregularity 22 being made of a variety of inorganic materials without specifically including glass, sapphire, or quartz (see col 12 lines 37-46).  
Applicant further argues that Takada makes no mention of a water-repellent layer covering an “inorganic element” citing the inorganic particle layer of Takada covers the dielectric layers 23 in 5a.  However, the inorganic element is 22, which is covered by the dielectric layer 23.  
Applicant further argues that the invention is in an unpredictable technology and the obviousness rejection is inappropriate.  The examiner does not believe this argument is applicable to the instant situation.  This isn’t combining different embodiments with a potentially unpredictable outcome.  The cited portions of Takada specifically state that this modification can be made to figures 5a, 5b, and 7 (col 20 lines 22-23).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US RE45,642), previously cited. 
Regarding Claim 1: Takada teaches a fine structure (fig 5A) comprising: an element having an element main body (21) and a lattice or irregularity (22) formed at a pitch shorter than a wavelength of light in a used bandwidth on an element main body (21; col 13 lines 48-51); and a water repellent layer that covers a surface of the element (23, dielectric layer; col 14 lines 26-27 and col 20 lines 19-28 which teach water repellency of the films described in col 14 lines 26-27); wherein the element is an inorganic element (col 9 lines 26-29 and col 13 lines 40-46) and the element main body (col 9 lines 26-29) and the lattice are configured of different materials (col 13 lines 40-46), wherein the lattice or irregularity has a height of 10 nm or larger (col 13 line 66, 0.01 µm= 10 nm) and a width of 35 to 45 nm (col 13 lines 64 and 65, 45 nm1); arranged at the pitch of 200 nm or smaller (col 13 line 64; 0.05 µm=50 nm), wherein the water-repellent layer has a silica layer made of silica (23, col 14 lines 26 & 27) wherein a thickness of the silica layer is 1/10 or less than the pitch (col 14 lines 14-15 teaches the entire range of 1-5nm).  Takada, figure 5 does not specifically teach the water-repellant layer having a silica layer and a silane coupling layer made of a silane coupling agent in this order from a side of the element wherein the silane coupling layer is configured of perfluorodecyltriethoxysilane (FDTS) or octadecyltrichlorosilane (OTS).  However, Takada teaches the option to replace the silica layer with a silica layer and a silane coupling layer made of a silane coupling agent (col 20 lines 22-65) in this order from a side of the element (col 20 lines 49-65)  wherein the silane coupling layer is configured of perfluorodecyltriethoxysilane (FDTS) or octadecyltrichlorosilane (OTS) (col 20 lines 49-52).   It would have been obvious to one of ordinary skill in the art to try to replace the silica layer of Takada fig 5a, with the silica layer 
Regarding Claims 2 and 3: Takada discloses the invention as described in Claim 1 but does not specifically teach wherein super water repellency is obtained to the extent that a contact angle of water with a surface of the fine structure is 100 degrees or larger and 180 degrees or smaller (as in claim 2); or 150 degrees or larger (as in claim 3).  These limitations are considered function limitations which do not distinguish the claim structure from the prior art.  Absent showing unobvious structural differences it appears, prima facie, that the prior art Takada discloses all the claimed structure that is capable of performing the recited claim functions. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).
Regarding Claim 9: Takada discloses the invention as described in Claim 1 and further teaches wherein the element has a polarizing function (col 13 line 52) and an optional anti-reflection function (col 20 lines 14-16).  
Regarding Claim 10: The method is merely a compilation of the parts based on the structure of the apparatus and Takada discloses all of the elements of the structures which would provide a person of ordinary skill in the art at the time of the application all the information necessary to satisfy the method (see also col 20 lines 60-65). 
Regarding Claim 11: Takada discloses the invention as described in Claim 1 and further teaches an optical instrument comprising the fine structure of Claim 1 (fig 13; col 21 lines 1-7).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/29/22


    
        
            
        
            
        
            
        
            
    

    
        1Width was calculated using the line width/pitch*pitch (0.05*0.9 =0.045 µm= 45 nm), and line width is defined col 9 lines 61-62.